DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant case.  It is noted that Swiss application No. CH523/17 filed April 19, 2017 appears to be the only foreign priority document out of four relied upon that provides basis for the instant application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure generating means” in claims 13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 18, the disclosure as filed does not set forth any step by which the method for detecting a pipette tip.  The disclosure does not set forth any step beyond the broad recitation set forth in claim 18. The method merely comprises measuring a capacitance which is somehow dependent on the one or more of the listed characteristics (i.e., material of which the pipette consists, geometry of the pipette tip, coating of the pipette tip, etc.) This broad recitation fails to comply with the written description requirement.
Similarly, as to claim 19, the disclosure does not set forth the necessary details beyond the restating the broad claim recitation “wherein this is performed by means for a multicomponent injection molding method”.  What steps are included (and excluded) in this multicomponent injection mold method for producing the pipette tip according to claim 1?  This fails to comply with the written description requirement
Likewise, claim 23 asserts the two pipette types differ in that upon application of the method for detecting a pipette depends on a capacitance of a first type of pipette and second type of pipet.  This lack adequate written description.
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term (see MPEP 2163 I).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11, 13-15, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims as drafted are replete with broad, vague, ambiguous, and confusing language.
For example, applicant is respectfully reminded that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation electrically nonconductive material, and the claim also recites a nonconductive plastic and nonconductive polypropylene which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Same deficiencies were found in claims 4-8, 10, 13, 15, 19, 20, and 23.  Appropriate correction is require. 
Regarding claims 4-8, 10, 13, 15, 20, and 23, the phrase "for example" and “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the examiner will not consider any of the limitations recited after “for example” or “in particular” in the claims.  The examiner recommends applicant include these narrower limitations in separate dependent claims for consideration.
Claims 21 and 22 are rejected as attempting to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon." was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 23 is confusing and indefinite. It is to a set of pipette tip having at least two types of pipette tips, wherein the at least two types differ in that upon application of the method for detecting a pipette tip (1), a capacitance of a first type of pipette tips (1) lies in a first range and the capacitance of a second type of pipette tips (1) lies in a second range, wherein the first and second range are not overlapping, and wherein the at least two types of pipette tips (1) differ in particular by way of one of the following features: volume capacity; tip opening size/diameter for aspirating and dispensing a liquid; with or without filter for preventing contaminations of the pipette tube (2) during the aspiration of a sample liquid (6), and also in particular a type of the filter; purity category; intended use; volume measuring function; sealing capability of a connection of the pipette tip (1) to the pipette tube (2), and wherein in particular the outer geometry of the at least two types of pipette tips (1) can be identical.  It is not clear what applicant means by the “ranges of capacitance”.  How do the tips differ in that upon application of the method for detecting a pipette tip. The claim also recites the claims differ in intended use. How do they differ? It is unclear what applicant is trying to claim.  Also the use of “type” is indefinite.  What does applicant consider a pipette type?
Applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware of in the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-23, as best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bonzon et al., (WO 2016/166729; hereinafter “Bonzon”), see corresponding US 2018/0093263 for citations below.
As to claims 1, 21 and 22, Bonzon teaches a pipette tip 17 for connection to a pipette tube of a pipetting device (pipettor), wherein the pipette tip is formed as an elongated tube, which forms a pipette body 1, which has at its one first end an opening for aspirating and/or dispensing liquids (see para [0101] et seq.), and is formed at its other end for connection to the pipette tube (see para [0099] et seq.) and the pipette has a first electrode 13, 14, 15 or 16 (see for example Fig. 3). Note the recitation that the pipette tube has a first electrode “as a volume measuring electrode of a measuring capacitor” is merely an intended use as no control process is claims for using the first electrode to perform volume measuring. This recitation is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).   Nevertheless, the first electrode is used as a volume measuring electrode of a measuring capacitor (see para [0150] et seq.)
As to claim 2, Bonzon teaches the first electrode 13, 14, 15 or 16 is located on an outer surface of the pipette body or is embedded in the pipette body (see Fig. 3 and para [0124] et seq.) 
As to claim 3, Bonzon teaches the pipette body “consists of” an electrically nonconductive material (e.g., nonconductive polypropylene, see para [0129] et seq.)
As to claim 4, Bonzon teaches the first electrode 13, 14, 15, or 16 is in the form of a strip and extends axially along the pipette tip (see Fig. 3). 
As to claim 6, Bonzon teaches the first electrode (embodiment of electrode 16) does not extend up to the opening at the first end (see Fig. 3). 
As to claim 7 and 17, Bonzon teaches the pipette body has, at the first end, a conductive tip (formed by a second electrode 13, 14, 15 or 16 operatively connected to the membrane 2) having the opening 3 (see claim 22).  Note the recitation of the second acting as an immersion detection electrode is merely an intended use for the reasons delineated above. Also the use of alternative language “or” merely requires a second electrode and not the “conductive tip” be present in the prior art.  
As to claims 8 and 14, Bonzon teaches the pipette tip has a second electrode 13, 14, 15 or 16 (note again the use of the electrode as an immersion detection electrode is merely an intended use) arranged substantially opposite to the first electrode and consists of the same material as the first electrode (see Fig. 3 and para [0[0138] et seq.)
As to claim 9, Bonzon teaches the second electrode 13, 14, 15 or 16 is located on an inner and/or outer surface of the pipette body or forms a continuous part of a wall of the pipette body (see Fig. 3). 
As to claim 10, Bonzon teaches the second electrode 13, 14, 15 or 16 is in the form of a strip and extends axially along the tube (see Fig. 3). 
As to claim 11, Bonzon teaches the second electrode extends up to the opening  at the first end (see Fig. 3; see also para [0136] et seq.) 
As to claim 12, Bonzon teaches the pipette tip is a disposable pipette tip (see para [0030] et seq.) 
As to claim 13, Bonzon teaches a pipetting device (pipettor) comprising a pipette tube 17, a pressure generating means (fluidic actuator), and a measuring unit (electrical impedance analyzer), wherein the pipette tube 17 is formed at its one first end for the fluid-tight connection of a pipette tip according to claim 1, and is connected at its other end to the pressure generating means, wherein an electrical contact 18 for establishing an electrical connection to a first electrode as a volume measuring electrode on the pipette tip is provided in a region for connecting the pipette tip, which is connected to the measuring unit (see Fig. 4).  
Note: the wherein clause to the functional/process limitation of the measuring unit designed to determine a volume of a sample liquid located in the pipette tip as a function of a measured capacitance of a measuring capacitor, which is formed by the first electrode and at least a part of a sample liquid receivable in the pipette tip as a counter electrode has not received patentable weight for the reasons delineated above. Nevertheless, Bonzon teaches the first electrode and at least part of the sample liquid (conductive medium) received in the pipettte is used to determine the volume of the sample in the pipette (see para [108] and [0150] et seq.)
As to claim 15, Bonzon teaches comprising a detection unit 4 for detecting whether the pipette tip is connected to the first end of the pipette tube (see para [0150] et seq.) 
As to claim 16, Bonzon teaches a method for determining a volume of a sample liquid (conductive medium) in a pipette tip according to claim 1, wherein the method comprises the following steps: measuring a capacitance of a measuring capacitor comprising a first electrode 13, 14, 15, or 16 on the pipette tip and a counter electrode, which is formed by at least a part of a sample liquid which is located in the pipette tip and determining the volume of the sample liquid in the pipette tip as a function of the measured capacitance (see para [0150] et seq.). 
As to claim 18, Bonzon teaches a method for detecting a pipette tip according to claim 1 on a pipetting device (pipettor) having a pipette tube, which is designed at its one first end for the detachable receiving of a pipette tip 17 for aspirating or dispensing a liquid, and which is operationally connected at its other end to a pressure generating means, wherein the method comprises measuring a capacitance which is dependent on one or more of the following characteristics: a material of which the pipette tip consists; a geometry of the pipette tip, in particular a shape of the pipette tip, furthermore in particular a diameter and/or a length of the pipette tip; a coating of the pipette tip (see para [0150] et seq.) 
As to claims 19-20, Bonzon teaches a method for producing a pipette tip according to claim 1, comprising the molding of the pipette tip as an elongated tube made of a first material and the molding of a first electrode made of a second material on the pipette tip on an outer surface of the tube or embedded in the tube, wherein this is performed by means of a multicomponent injection molding method (see para [0127] et seq.)
As to claim 23, as best understood, Bonzon teaches at least two types of pipette tips (e.g., restricted tips and sensing tips) wherein the at least two types differ in that upon application of the method for detecting a pipette tip and wherein the at least two types of pipette tips differ in particular by way of one of the following features: tip opening size/diameter for aspirating and dispensing a liquid; with or without filter for preventing contaminations of the pipette tube during the aspiration of a sample liquid, and also in particular a type of the filter; purity category; intended use; and wherein in particular the outer geometry of the at least two types of pipette tips (1) “can be” identical. Bonzon teaches the tip can be made with or without a membrane and the diameter of the opening can be varied between tips (see para [0135] et seq.) Note that it has been held that the recitation that an element is "can be" able to perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bonzon.
As to claim 5, Bonzon teaches the first electrode is in the form of a strip, extends axially along the pipette tip. However, Bonzon does not explicitly the strip has different widths in some sections (stepped width profile in the axial direction).  However, it would have been obvious to one of ordinary skill in the art to have changed the shape of electrode strip based on considerations such as cost, ease of manufacture and increased electrode sensitivity with respect to increased surface area. The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending US Application No. 16/308,783. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a pipette tip (1) for connection to a pipette tube (2) of a pipetting device (3), wherein the pipette tip (1) is formed as an elongated tube, which forms a pipette body (4), which has at its one first end an opening (5) for aspirating and/or dispensing liquids, and is formed at its other end for connection to the pipette tube, characterized in that the pipette tube has a first electrode (7) as a volume measuring electrode of a measuring capacitor.  Therefore, the scopes of the ‘783 claims and those of the instant application overlap and thus they are considered obvious variants of one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798